internal_revenue_service number release date index number ---------------------------- ------------------------------------------------------------ -------------------------------------- ------------------------------------------------------------ - ----------------------------- ------------------------------- in re ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-103069-04 date date ------------------------ ---------------- --------------------------------------------------------------------------------------------- -------------------------- ---------------------- ----------------------- ------------------------------- ---------------------- -------------------------- -------------------------- ----------------- ------------- -------------------------------- legend grantor original trust date spouse child child child date date date state statute dear ---------------------- this letter responds to your letter dated date and prior correspondence requesting rulings regarding the generation-skipping_transfer gst tax consequences of the trustees’ proposed pro_rata distribution of original trust assets into three resulting trusts grantor created original trust on date for the benefit of spouse and grantor’s issue grantor has three children child child and child spouse renounced her beneficial_interest in original trust on date date and date are prior to date with regard to certain trustee provisions the trust instrument was amended article i paragraph of the original trust agreement as amended on date plr-103069-04 on date the internal_revenue_service issued a private_letter_ruling on date providing that after the date amendment original trust would continue to qualify as a_trust that was irrevocable on date for purposes of being exempt from the gst tax date and date are after date the trustees represent that no additions actual or constructive have been made to original trust after date provides that the net_income and or principal including the whole thereof may be paid to one or more of a class of persons consisting of spouse child child child and grantor’s more remote issue in the trustee’s discretion any income not so paid shall be added to principal at least annually distributions of principal need not be made equally article i paragraph of the original trust agreement as amended on date provides that the trust shall continue until twenty-one years after the death of the last survivor of certain named lives in being on date upon the termination of the trust the principal shall be distributed to the grantor’s then living issue in equal shares per stirpes if there are no living issue the trust principal shall be distributed to the person s who would take from the grantor had he died intestate at the time of the termination under the laws of state then prevailing the current beneficiaries of original trust have differing financial needs and investment philosophies in order to better meet the needs of the beneficiaries the trustees propose to exercise their broad discretion to distribute principal under article i paragraph and their authority under state statute to appoint the principal of original trust into three new trusts collectively the resulting trusts in accordance with state statute all assets held in original trust will be distributed to the resulting trusts in a pro_rata manner exceptions each resulting trust will be for the benefit of one of the grantor’s children and that child’s issue child child and child will each have a testamentary limited power to appoint the principal of the trust held for his or her family’s benefit to or in trust for the grantor’s issue other than the child the child’s estate the child’s creditors or the creditors of the child’s estate any trust not effectively appointed will remain in further trust for the deceased child’s issue for the remainder of the trust term any property passing to a niece or nephew of the grantor prior to the expiration of the trust under article i paragraph will be held in trust for the niece or nephew until he or she reaches age fifty if such niece or nephew dies prior to reaching age fifty the remaining property is to be distributed to his or her estate each such trust for a niece or nephew of the grantor and any trust created pursuant to a child’s exercise of his or her testamentary limited_power_of_appointment must terminate if not sooner terminated upon the expiration of the period defined in article i paragraph the resulting trusts will have the same terms as original trust with the following the trustees have requested the following rulings relating to the proposed sec_2611 defines the term generation-skipping_transfer to include a sec_2601 of the internal_revenue_code imposes a tax on every generation- plr-103069-04 transaction the transfer of assets from original trust to the resulting trusts will not be subject_to the gst tax the transfer will not subject future distributions from the resulting trusts to the gst tax and the transfer will not subject the termination of the resulting trusts to the gst tax skipping transfer taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case original trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 example provides that in grantor plr-103069-04 original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust established an irrevocable_trust trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income to one or more of the group consisting of a a’s spouse or a’s issue the trustee is also authorized to distribute all or part of the trust principal to one or more trusts for the benefit of a a’s spouse or a’s issue under terms specified by the trustee in the trustee’s discretion any trust established under trust however must terminate twenty-one years after the death of the last child of a to die who was alive at the time trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a’s issue per stirpes in the trustee distributes part of trust’s principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the terms of the governing instrument of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in addition the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of twenty-one years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter more than one generation of beneficiaries below the grantor’s generation date is prior to date and original trust was irrevocable on date the date amendment relating to the trustee provisions was administrative in nature and the service previously ruled that it would not cause original trust to be subject_to the gst tax original trust therefore is exempt from the gst tax pursuant to sec_26_2601-1 the transaction proposed by the trustees is within the authority granted to them in the original trust agreement and under state statute based on the facts submitted and the representations made we conclude that the proposed distribution of original trust assets into the resulting trusts is substantially_similar to the transaction in example of sec_26_2601-1 in this case the resulting trusts will have the same terms as the original trust with certain exceptions the exceptions do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period extending beyond any life in being on date plus twenty-one years therefore the in this case original trust is a gst_trust because it provides for distributions to the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied plr-103069-04 proposed transaction will not affect original trust’s status as exempt from the gst tax as a result the proposed transaction will not cause distributions from or terminations of any interests in original trust or any of the resulting trusts to be subject_to the gst tax concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer’s representative provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely melissa c liquerman branch chief branch passthroughs special industries enclosure copy of letter for sec_6110 purposes
